PD-1647-15                                               PD-1647-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 12/18/2015 2:11:25 PM
                                                                   Accepted 12/19/2015 10:38:29 AM
  COURT OF CRIMINAL APPEALS CASE NO.:                __________________________ABEL ACOSTA   CLERK
    FOURTH COURT OF APPEALS CASE NUMBER 04 – 14 – 00565 – CR
        TRIAL COURT CASE NUMBER 2009 – CRP – 000403 – D1

  RODOLFO MARTINEZ– SALINAS §                    COURT OF CRIMINAL APPEALS
                            §
  v.                        §
                            §
  THE STATE OF TEXAS        §                    TRAVIS COUNTY, TEXAS

   RODOLFO MARTINEZ – SALINAS’ FIRST MOTION FOR EXTENSION
     OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS
  201 W 14TH STREET
  AUSTIN, TEXAS 78701 – 1445

        Richard J. Gonzalez, the undersigned counsel for Appellant Rodolfo

  Martinez – Salinas, has been unable to complete the Petition for Discretionary

  Review on or before the deadline to file it.

        The deadline to file the Petition for Discretionary Review was Friday,

  December 4, A.D., 2015.

        The length of the extension sought is from Friday, December 4, A.D., 2015,

  to Monday, January 18, A.D., 2016, a total of forty - five (45) days.

        The facts relied on to reasonably explain the need for an extension are:

        Between November 4, A.D., 2015, and December 18, A.D., 2015, counsel

  for Rodolfo Martinez – Salinas was scheduled for a court appearance in more than

  eighty – five (85) cases in Laredo, Webb County, Texas, and was scheduled for a


                                                                           Page 1 of 4
December 18, 2015
jury trial in at least two cases during that period, which jury trials were avoided

because the defendant in each case eventually entered a plea of guilty.

      Counsel for Rodolfo Martinez – Salinas was engaged in a jury trial in the

case styled, “The State of Texas v. Juan Carlos Palomares,” Trial Court Cause

Number: 2015CRS000530 D4, Court of Appeals Number 04 – 15 – 00755 – CR,

which jury trial ended on October 28, A.D., 2015, and counsel filed the Notice of

Appeal, and Designation of Clerk’s and Reporter’s Records on Appeal on

November 30, A.D., 2015.

      Counsel for Rodolfo Martinez – Salinas is scheduled for a jury trial in Cause

Number 2015CRP000624 D4, styled “The State of Texas v. Jessica Lee Carreon,”

on Monday, January 11, A.D., 2015.

      There have been no previous extensions granted regarding the Petition for

Discretionary Review.

      The Court of Appeals is the Fourth (4th) Court of Appeals in San Antonio,

Bexar County, Texas.

      The date of the Court of Appeals’ judgment is Wednesday, November 4,

A.D., 2015.

      The case number and style of the case in the Court of Appeals are:

      Case Number: 04 – 14 – 00565 – CR.

      Style: Rodolfo Martinez – Salinas v. The State of Texas.

                                                                           Page 2 of 4
      There were no motions for rehearing or en banc reconsideration filed in the

Fourth Court of Appeals.

      Wherefore, premises considered, counsel for Rodolfo Martinez – Salinas

respectfully requests an extension of time to file the Petition for Discretionary

Review from Friday, December 4, A.D., 2015 to Monday, January 18, A.D., 2016.

                    Respectfully submitted,
                                              Digitally signed by RICHARD J.
                                              GONZALEZ
                                              DN: cn=RICHARD J. GONZALEZ, o, ou,
                                              email=RICHARD0477@SBCGLOBAL.NE
                                              T, c=US
                                              Date: 2015.12.18 13:58:38 -06'00'
                    ___________________________________________________
                    RICHARD J. GONZALEZ
                    ATTORNEY AT LAW
                    TEXAS BAR NUMBER 08131600
                    910 LOGAN AVENUE
                    LAREDO TX    78040 – 6202
                    CELL:        (956) 401 – 6011
                    VOICE MAIL: (956) 307 – 9910
                    EMAIL:       RICHARD0477@SBCGLOBAL.NET

                           CERTIFICATE OF SERVICE

      I, Richard J. Gonzalez, counsel for Rodolfo Martinez – Salinas, do hereby

certify, under oath, that I emailed a true and correct copy of the above and

foregoing “Rodolfo Martinez – Salinas First Motion for Extension of Time to File

The Petition for Discretionary Review” to David Reuthinger, Jr., Assistant District

Attorney, 49th Judicial District of Texas, 1110 Victoria Street Suite 401, PO Box

1343, Laredo, Webb County, Texas, 78042 – 1343, (956) 523 – 4900, at

dreuthinger@webbcountytx.gov, on Friday, December 18, A.D., 2015.
                                                                           Page 3 of 4
                          Digitally signed by RICHARD J. GONZALEZ
                          DN: cn=RICHARD J. GONZALEZ, o, ou,
                          email=RICHARD0477@SBCGLOBAL.NET, c=US
                          Date: 2015.12.18 13:59:08 -06'00'
___________________________________________________
RICHARD J. GONZALEZ
COUNSEL FOR RODOLFO MARTINEZ – SALINAS




                                                     Page 4 of 4